UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-12896 OLD POINT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) VIRGINIA 54-1265373 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 West Mellen Street, Hampton, Virginia23663 (Address of principal executive offices) (Zip Code) (757) 728-1200 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 4,955,259 shares of common stock ($5.00 par value) outstanding as of July 29, 2011 OLD POINT FINANCIAL CORPORATION FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements 1 Consolidated Balance Sheets June 30, 2011 (unaudited) and December 31, 2010 1 Consolidated Statements of Income Three months ended June 30, 2011 and 2010 (unaudited) 2 Six months ended June 30, 2011 and 2010 (unaudited) Consolidated Statements of Changes in Stockholders' Equity Six months ended June 30, 2011 and 2010 (unaudited) 3 Consolidated Statements of Cash Flows Six months ended June 30, 2011 and 2010 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PART II - OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 37 Item 4. [Removed and Reserved] 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Old Point Financial Corporation and Subsidiaries Consolidated Balance Sheets June 30, December 31, (unaudited) Assets Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Securities available-for-sale, at fair value Securities held-to-maturity (fair value approximates $2,270,068 and $1,956,720) Restricted securities Loans, net of allowance for loan losses of $9,973,887 and $13,227,791 Premises and equipment, net Bank owned life insurance Foreclosed assets, net of valuation allowance of $1,978,500 and $2,123,930 Other assets $ $ Liabilities & Stockholders' Equity Deposits: Noninterest-bearing deposits $ $ Savings deposits Time deposits Total deposits Federal funds purchased and other borrowings Overnight repurchase agreements Term repurchase agreements Federal Home Loan Bank advances Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $5 par value, 10,000,000 shares authorized; 4,955,259 and 4,936,989 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. - 1 - Index Old Point Financial Corporation and Subsidiaries Consolidated Statements of Income Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) Interest and Dividend Income: Interest and fees on loans $ Interest on federal funds sold Interest on securities: Taxable Tax-exempt Dividends and interest on all other securities Total interest and dividend income Interest Expense: Interest on savings deposits Interest on time deposits Interest on federal funds purchased, securities sold under agreements to repurchase and other borrowings Interest on Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Noninterest Income: Income from fiduciary activities Service charges on deposit accounts Other service charges, commissions and fees Income from bank owned life insurance Gain on sale of available-for-sale securities, net 0 76 Other operating income Total noninterest income Noninterest Expense: Salaries and employee benefits Occupancy and equipment FDIC insurance Data processing Customer development Advertising Loan expenses Other outside service fees Employee professional development Postage and courier expense Legal and audit expenses Loss (gain) on write-down/sale of foreclosed assets ) ) Other operating expenses Total noninterest expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net income $ Basic Earnings per Share: Average shares outstanding Net income per share of common stock $ Diluted Earnings per Share: Average shares outstanding Net income per share of common stock $ See Notes to Consolidated Financial Statements. - 2 - Index Old Point Financial Corporation and Subsidiaries Consolidated Statements of Changes in Stockholders' Equity Accumulated Shares of Additional Other Common Common Paid-in Retained Comprehensive (unaudited) Stock Stock Capital Earnings Loss Total FOR THE SIX MONTHS ENDED JUNE 30, 2011 Balance at beginning of period $ ) $ Comprehensive income: Net income 0 0 0 0 Unrealized holding gains arising during the period (net of tax, $1,008,210, and reclassification adjustment) 0 0 0 0 Total comprehensive income 0 0 0 Exercise of stock options 0 0 Stock compensation expense 0 0 0 0 Cash dividends ($0.10 per share) 0 0 0 ) 0 ) Balance at end of period $ ) $ FOR THE SIX MONTHS ENDED JUNE 30, 2010 Balance at beginning of period $ ) $ Comprehensive income: Net income 0 0 0 0 Unrealized holding gains arising during the period (net of tax, $459,084, and reclassification adjustment) 0 0 0 0 Total comprehensive income 0 0 0 Exercise of stock options 0 0 Tax benefit from disqualification of stock options 0 0 0 0 Stock compensation expense 0 0 0 0 Cash dividends ($0.15 per share) 0 0 0 ) 0 ) Balance at end of period $ ) $ See Notes to Consolidated Financial Statements. - 3 - Index Old Point Financial Corporation and Subsidiaries Consolidated Statements of Cash Flows Six Months Ended June 30, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Net gain on sale of available-for-sale securities ) ) Net amortization of securities Net gain on disposal of premises and equipment ) ) Net (gain) loss on write-down/sale of foreclosed assets ) Income from bank owned life insurance ) ) Stock compensation expense Deferred tax (benefit) expense ) (Increase) decrease in other assets ) Increase (decrease) in other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of available-for-sale securities ) ) Purchases of held-to-maturity securities ) ) Proceeds from maturities and calls of securities Proceeds from sales of available-for-sale securities Proceeds from sales of restricted securities 0 Decrease in loans made to customers Proceeds from sales of foreclosed assets Purchases of bank owned life insurance 0 ) Purchases of premises and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in noninterest-bearing deposits Increase (decrease) in savings deposits ) Increase (decrease) in time deposits ) Decrease in federal funds purchased, repurchase agreements and other borrowings ) ) Decrease in Federal Home Loan Bank advances 0 ) Proceeds from exercise of stock options Tax benefit from disqualification of stock options 0 Cash dividends paid on common stock ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash payments for: Interest $ $ Income tax $ 0 $ SUPPLEMENTAL SCHEDULE OF NONCASH TRANSACTIONS Unrealized gain on investment securities $ $ Loans transferred to foreclosed assets $ $ See Notes to Consolidated Financial Statements. - 4 - Index NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.General The accompanying unaudited consolidated financial statements of Old Point Financial Corporation (the Company) and its subsidiaries have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information.All significant intercompany balances and transactions have been eliminated.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments and reclassifications of a normal and recurring nature considered necessary to present fairly the financial positions at June 30, 2011 and December 31, 2010, the results of operations for the three and six months ended June 30, 2011 and 2010 and statement of cash flows and changes in stockholders’ equity for the six months ended June 30, 2011 and 2010. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's 2010 annual report on Form 10-K. Certain previously reported amounts have been reclassified to conform to current period presentation. AVAILABLE INFORMATION The Company maintains a website on the Internet at www.oldpoint.com.The Company makes available free of charge, on or through its website, its proxy statements, annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports as soon as reasonably practicable after such material is electronically filed with the Securities and Exchange Commission (SEC). The information available on the Company’s Internet website is not part of this Form 10-Q or any other report filed by the Company with the SEC.The public may read and copy any documents the Company files at the
